                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 THEODORE E. OKECHUKU,                              §
                                                    §
                                                    §
      Petitioner,                                   §
                                                    §
 v.                                                 §   CIVIL ACTION NO. 3:19-CV-1005-B-
                                                    §   BT
                                                    §
 UNITED STATES OF AMERICA,                          §
                                                    §
      Respondent.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is third-party Association of Nigerian Lawyers in America, Inc. (ANLA)’s

Objection to the Magistrate Judge’s Order (Doc. 19) on ANLA’s motion for leave to file an amicus

curiae brief out-of-time and to exceed page limit (Doc. 13), and an application for admission pro hac

vice (doc. 16) filed by ANLA’s counsel, Michael Okechuku. The Magistrate Judge’s Order (the

Order) denied the motion for leave to file an amicus curiae brief, thereby finding the application for

admission pro hac vice moot and denying the application. See Doc. 18, Order, 1–3. For the following

reasons, the Court OVERRULES ANLA’s Objection (doc. 19) and AFFIRMS the Order (doc. 13).

         Federal Rule of Civil Procedure 72(a) provides that a “district judge . . . must consider timely

objections” to a magistrate judge’s order on a nondispositive matter “and modify or set aside any part

of the order that is clearly erroneous or is contrary to law.” FED. R. CIV. P. 72(a). Rule 72(a)’s

“‘clearly erroneous’ standard applies to the factual components of the magistrate judge’s decision.”

Lahr v. Fulbright & Jaworski, LLP, 164 F.R.D. 204, 208 (N.D. Tex. 1996) (quoting Smith v. Smith, 154

F.R.D. 661, 665 (N.D. Tex. 1994)). The Rule’s “contrary to law” language, on the other hand,

                                                  -1-
applies to the magistrate’s legal conclusions, meaning these conclusions “are reviewable de novo, and

the district judge reverses if the magistrate judge erred in some respect in his legal conclusions.”

Arters v. Univision Radio Broad. TX, LP, 2009 WL 1212285, at *2 (N.D. Tex. May 12, 2009)

(internal alteration and quotation marks omitted) (quoting Lahr, 164 F.R.D. at 208) (internal

citation omitted). Under either standard, “[a] party who seeks to overturn a magistrate judge’s order

disposing of a discovery matter shoulders a heavy burden.” Hamilton v. First Am. Title Ins. Co., 2010

WL 791421, at *4 (N.D. Tex. Mar. 8, 2010) (collecting cases).

        ANLA’s main objection is that Magistrate Judge Rutherford improperly concluded that

ANLA had no unique information or perspective to offer the Court beyond what the lawyers already

on the case could provide. Doc. 19, ANLA’s Obj., 7; see also Doc. 18, Order, 2. ANLA describes

many ways in which it believes it offers a unique perspective, all of which pertain to alleged

constitutional infirmities in Petitioner’s sentence that Petitioner’s counsel failed to raise. Doc. 19,

ANLA’s Obj., 7–11. ANLA also believes that Magistrate Judge Rutherford improperly viewed amicus

curiae experience “as a prerequisite for conferring or granting amicus curiae status.” Id. at 12 (citing

Doc. 18, Order, 2 n.1).

        As Magistrate Judge Rutherford aptly noted, however, “[t]he extent, if any, to which an

amicus curiae should be permitted to participate in a pending action is solely within the broad

discretion of the district court.” Doc. 18, Order, 2 (quoting Sierra Club v. Fed. Emerg. Mgmt. Agency,

2007 WL 3472851, at *1 (S.D. Nov. 14, 2007)) (quoting Waste Mgmt. of Pa., Inc. v. City of York, 162

F.R.D. 34, 36 (M.D. Pa. 1995)). Additionally, the case law upon which ANLA relies are circuit court

cases which discuss amicus curiae participation at the appellate level. See In re Halo Wireless, Inc., 684

F.3d 581, 596 (5th Cir. 2012); Ryan v. CFTC, 125 F.3d 1062, 1063 (7th Cir. 1997). And the rules

                                                  -2-
of civil procedure ANLA cites are rules of appellate and Supreme Court practice. See Doc. 19,

ANLA’s Obj., 6. ANLA has not pointed this Court to any authority that requires a district court to

grant amicus curiae participation. In contrast, a district court has total discretion in this context.

Sierra Club, 2007 WL 3472851, at *1. Thus, Judge Rutherford did not clearly err when she denied

ANLA’s motion. Accordingly, ANLA’s Objection (Doc. 19) is DENIED.

       Even if a district court were required to grant amicus curiae participation if the amicus had

unique information that the parties’ lawyers could not provide, Judge Rutherford’s conclusion that

ANLA does not provide such information, doc. 18, Order, 2, was not clearly erroneous. Although

the parties’ attorneys have not focused on alleged constitutional issues, ANLA has not shown that

these attorneys are incapable of raising these issues. See Ryan, 125 F.3d at 1063 (explaining that

amicus curiae briefs should be allowed if “amicus has unique information or perspective that can help

the court beyond the help that the lawyers for the parties are able to provide”) (emphasis added).

       Finally, the Court concludes that Judge Rutherford’s footnote that ANLA does not have

experience as amicus curiae, id. at 2 n.1, was not a basis for her decision, contrary to what ANLA

might believe. See Doc. 19, ANLA’s Obj., 12. Judge Rutherford was merely casting doubt on

ANLA’s contention in its motion for leave to file that this amicus curiae brief was a part of its

sustained “effort to grow its public advocacy role . . . .” See Doc. 18, Order, 2 n.1 (quoting Doc. 13,

Mot. for Leave, 3). Because Judge Rutherford did not rely on ANLA’s inexperience in denying its

motion, this footnote cannot be a basis for overruling the Order.

       And because Judge Rutherford did not clearly err in denying ANLA’s motion for leave to file

an amicus curiae brief, she also did not clearly err in denying admission pro hac vice of ANLA’s

counsel on the grounds of mootness. Doc. 19, Order, 2–3.

                                                 -3-
      For the foregoing reasons, ANLA’s Objections (doc. 19) are hereby OVERRULED. The

Magistrate Judge’s Order (doc. 18) is hereby AFFIRMED.




      SO ORDERED.

      SIGNED: December 3, 2019.




                                         JANE J. BOYLE
                                         UNITED STATES DISTRICT JUDGE




                                           -4-
